Citation Nr: 1018269	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  03-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by cysts.

2.  Entitlement to service connection for claimed residuals 
of injury to the eyes.

3.  Entitlement to service connection for claimed residuals 
of heat stroke.

4.  Entitlement to service connection for intervertebral disc 
disease of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975 
and from July 1979 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran testified before the 
undersigned at a Board video conference hearing in October 
2003.  A transcript of that hearing has been incorporated 
into the claims file.  

This matter was previously before the Board in May 2004 at 
which time the Board remanded the issues as noted on the 
title page of this decision to the RO for additional 
development, in addition to granting the issue of an 
increased rating, to 60 percent, for the Veteran's service-
connected low back disability (formerly characterized as a 
claim for an effective date prior to August 18, 1999, for the 
60 percent rating).  It should be noted that the issue of 
entitlement to service connection for intervertebral disc 
disease was previously characterized as involving the 
cervical and thoracic.  However, in February 2009, the RO 
granted service connection for intervertebral disc disease of 
the cervical spine.  Accordingly, the issue as noted on the 
title page of the decision has been limited to entitlement to 
service connection for intervertebral disc disease of the 
thoracic spine.  An additional issue that was before the 
Board in May 2004 and remanded at that time was that of 
entitlement to recognition of the Veteran's son as a helpless 
child of the Veteran on the basis of permanent incapacity for 
self-support upon attaining the age of eighteen.  However, 
the RO granted this issue in February 2009 and, as such, the 
issue is no longer in appellate status.  

The issue of entitlement to service connection for an injury 
to the right eye has been expanded to include an injury to 
both eyes in view of the Veteran's testimony and complaints 
asserting an injury to both eyes.  This issue, as well as the 
issue of entitlement to service connection for intervertebral 
disc disease of the thoracic spine, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran has residual scars on the left palm and left 
retroauricular region due the removal of cysts in service.  

2.  Residuals of heat stroke/exhaustion are not shown by the 
competent evidence of record.


CONCLUSIONS OF LAW

1.  Residual scars on the Veteran's left palm and left 
retroauricular region were incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Residuals of heat stroke/exhaustion were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in May 2001, which was prior to the August 
2001 adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2001 letter, and in letters dated in May 
2004 and January 2008, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims being decided herein, and which party 
was responsible for obtaining the evidence.  38 C.F.R. 
§ 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claims.  See Pelegrini II, at 120-21.  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims being decided herein, the 
Board finds that the appellant is not prejudiced by a 
decision as the Veteran was provided with notice of the 
disability rating and effective date elements in the January 
2008 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received, and affording him VA 
examinations during the appeal period.  The opinions supplied 
by the VA examiners were based on the Veteran's medical 
history and complaints, a thorough examination of the 
Veteran, and a review of his claims file.  The examiners 
provided sufficient detail for the Board to make a decision 
in this appeal with the exception of the issue of entitlement 
to service connection for residuals of eye injuries (see 
remand below), and their reports are deemed adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
The appellant was also provided with the opportunity to 
attend a Board hearing as he requested, which he attended at 
the RO via video conference in October 2003.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in his 
claims of entitlement to service connection for a claimed 
disability manifested by cysts and residuals of heat stroke 
and that adjudication of these claims at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal with respect to these 
issues is now ready to be considered on the merits.

II.  Pertinent Law and Regulations

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009). Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107 (West 2002).

III.  Analysis

A.  Residuals of Cysts

Facts

The Veteran's enlistment examination report of June 1973 
shows a normal clinical evaluation of the upper extremities.  
A June 1973 Report of Medical History notes that the Veteran 
underwent removal of a cyst from his left palm at age 17 with 
no sequela.  The Veteran was 18 when he entered service.

Service treatment records in November 1973 show that the 
Veteran had a tender nodule posterior to his left ear that 
had been present for six months.  The cyst was excised in 
November 1973 and the pathology report diagnosed lymph node, 
left ear:  reactive hyperplasia and fibrosis.  

A March 1974 medical record notes that the cyst behind the 
Veteran's left ear had returned.  It was described on a May 
1974 record as being slightly swollen and red, but did not 
appear to need to be lanced.  The Veteran was noted to have 
scar tissue from the prior excision.  

A March 1984 record from dermatology shows that the Veteran 
was seen for complaints of a chest lesion of one year 
duration that had enlarged over the last 5 months with pain.  
The Veteran was assessed as having syringoma, rule out 
inclusion cyst.

A Report of Medical History dated in September 1987 notes 
that the Veteran had cysts removed from his left hand and 
from behind his right ear at age 21.

In December 1993, the Veteran filed a claim of entitlement to 
service connection for cysts.  He reported two operations for 
a cyst on his left hand in September 1973, and an operation 
for a cyst on his left ear in March 1975.

The Veteran reported on a statement dated in October 1999 
that he had a "cut" on the palm of his left hand and behind 
his left ear from operations for cyst removals in 1973 and 
1974.  

On a statement (VA Form 21-4138) dated in June 2001, the 
Veteran said that he had not received any treatment since his 
separation from active duty for the conditions he was 
claiming service connection for.

In the Veteran's substantive appeal dated in February 2003, 
the Veteran said that his medical records show treatment for 
removal of cyst and that, therefore, he should be afforded a 
VA examination to "show the degree of disability."  He said 
that he should otherwise be granted a 0 percent rating based 
on evidence proving that the condition occurred on active 
duty.  

At a Board video conference hearing in October 2003, the 
Veteran testified that he had a cyst on his left hand in 1975 
that was removed, but that apparently they did not get it 
all.  He said they re-operated six weeks later and removed 
the remainder on the cyst of the palm of his left hand.  He 
remarked that over the years he has developed a loss of grip 
strength in the left hand.

The Veteran reported at a VA skin examination in September 
2005 having two cysts, one behind his left ear that was 
removed in 1975 and one on his left hand that had to be 
removed twice, both times in 1973.  The Veteran denied at 
that time having any recurrent cysts or problems with scars.  
He did report that the left hand had moderately decreased 
grip strength and the first two digits had decreased range of 
motion.  He related this to "nerve or tendon injury".  He 
denied using any medications presently or within the past 12 
months.  His reported symptoms included pain in the left 
hand, but no pruritis.  He said he was presently not employed 
secondary to a back-related disability.  The cyst condition 
was noted to not affect the Veteran's usual occupation, his 
activities of daily living, or his recreational activities.  
The Veteran was diagnosed as having scar of the left palm, 
status post cyst removal, and scar of the left retroauricular 
region, status post cyst removal.  

A VA dermatology record in January 2007 shows that the 
Veteran was seen for a followup for dermatitis.

A clinic nursing assessment note in February 2007 shows the 
Veteran's report of left hand cramp on two occasions that was 
painful and that drew his fingers together for a couple of 
minutes.  

The Veteran reported at a followup dermatology visit in 
February 2007 that his dermatitis had improved.  

The Veteran was noted by a VA examiner in August 2007 as 
presenting for evaluation of " 'left hand problems' as 
possible residuals of cyst excision."  The examiner reported 
that service treatment records of June 1973 found no specific 
left hand residual problems at that time.  He further relayed 
that the Veteran had a cyst excised from behind his left ear 
in November 1972 and again in May 1974.  The Veteran's 
primary complaints at that time were with his left hand.  
More specifically, the Veteran complained of left hand pain, 
especially with use, decreased grip strength in his left hand 
as well as decreased range of motion, especially in the first 
and second digits of the left hand.  He denied any paralysis 
or paresthesias and no dysesthesias in the left hand.  Left 
hand findings were essentially unremarkable with normal range 
of motion in the joints and fingers of the left hand and 
normal grip strength in the left hand.  A benign scar was 
noted on the palm region per previous cyst excision.  The 
examiner diagnosed the Veteran as having status post excision 
of cyst from left hand.  He said the Veteran noted residual 
subjective symptoms at that time, but no objective findings 
were noted in the left hand.  He said no significant 
residuals were noted per followup evaluations in the service 
treatment records.  He therefore opined that there were no 
significant recurrent cysts or residuals of excision of cyst 
in the left hand at that time and "not as likely as not 
incurred or aggravated by military service."  

Discussion

The evidence is somewhat inconsistent regarding the Veteran's 
report of cysts and their removal in service on his left 
hand.  In this regard, while his service treatment records 
clearly show that he had a cyst removed from behind his left 
ear, described as a tender nodule, in May 1974, as well as a 
lesion on his chest removed in March 1984, there is no 
showing of a cyst or its removal in service on his left hand.  
Rather, a Report of Medical History that was completed and 
signed by the Veteran at his enlistment examination in June 
1973 states that he underwent removal of a cyst from his left 
palm at age 17, with no sequela.  However, the Report of 
Medical History that was completed and signed by the Veteran 
at separation in September 1987, notes that he had cysts 
removed from both his left hand and right ear at age 21.

In short, the Board finds that the evidence is in relative 
equipoise regarding whether the Veteran developed a cyst on 
his left hand in service which was also removed in service.  
Thus, by resolving reasonable doubt in this matter in the 
Veteran's favor, the Board finds that the Veteran did develop 
a cyst on his left palm in service which was also removed in 
service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As noted in the law and regulations above, Congress has 
specifically limited entitlement to service connection to 
instances in which disease or injury has resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Thus, the fact that the Veteran suffered a disease or injury 
in service, in this case cysts and their removal, is not 
sufficient in and of itself to establish service connection 
absent evidence of a current residual disability.  See 
Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In terms of residual disability, the Board finds that the 
Veteran has residuals scars from the cyst excisions on his 
left palm and behind his left ear.  This is evident by the 
May 1974 service treatment record noting that the Veteran had 
scar tissue from the prior excision of a cyst behind his left 
ear in March 1974.  There is also the September 2005 VA 
examiner's diagnosis of scars of the left palm and 
retroauricular region, status post cyst removal.  In 
addition, the VA examiner in August 2007 noted that the 
Veteran had a scar on his left palm region per previous cyst 
excision.  Thus, the evidence supports the grant of service 
connection for residual scars to the Veteran's left palm and 
left retroauricular region, status post cyst removal.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Board further finds that there are no cyst residuals, 
other than scars, shown by the medical evidence.  With 
respect to the recent VA examination report of August 2007, 
the examiner did not relay any residual findings from the 
Veteran's cysts or the excision of such cysts.  Although he 
relayed the Veteran's subjective report of decreased grip 
strength and range of motion in his first two digits of the 
left hand along with the Veteran's belief that these 
complaints were related to "nerve or tendon injury" from 
the cyst, the examiner went on to state that he found no 
objective findings in the left hand.  He went on to opine 
that there were no significant recurrent cysts or residuals 
of excision of cyst in the left hand at that time and "not 
as likely as not incurred or aggravated by military 
service."  

Based on the foregoing the Board finds that service 
connection is warranted for residual scars on the Veteran's 
left palm and left retroauricular region, status post cyst 
removal.  



B.  Residuals of Heat Stroke

Facts

The Veteran's service treatment records are devoid of 
complaints or findings related to heat stroke or heat 
exhaustion, including his separation examination report of 
September 1987 and September 1987 Report of Medical History.

In December 1993, the Veteran filed a claim of entitlement to 
service connection for heat stroke.  He reported experiencing 
heat stroke on one occasion and exhaustion on two occasions 
in service in July 1980.  

A November 1995 Medical List of Diagnoses regarding the 
Veteran is on file.  This list includes diagnoses in June 
1994 and July 1994 of "reactive state of exhaustion, 
condition after intervertebral disc operation".  It also 
includes diagnoses of acute laryngeal bronchitis in October 
1992 and December 1992, feverous bronchitis, genital herpes 
in February 1993, and spastic bronchitis - Vermes in February 
1995.

On a statement (VA Form 21-4138) dated in June 2001, the 
Veteran said that he had not received any treatment since his 
separation from active duty for the conditions he was 
claiming service connection for.

The Veteran testified at a Board video conference hearing in 
October 2003 that he had been diagnosed as having heat stroke 
in June 1981.  He said that he had gone to Panama for jumper 
training and suffered a heat stroke in the jungle.  He stated 
that he had been serving with the 2nd Brigade, 7th Infantry 
Division at Fort Ord.  He also asserted that he had been 
taken by medivac from the jungle and spent four days in the 
hospital.  He said he believed that his present chronic 
bronchitis was a result of the heat stroke.  

The Veteran reported at a VA general examination in August 
2007 having a history of heat stroke while in Panama the 
summer of 1980.  He said that he had been medivaced to a 
hospital out of the jungle and treated mainly with IV fluids 
and convalescence for 2-3 days, before returning to the 
jungle.  He said he also experienced mild heat exhaustion 
about a week later and was treated with oral fluids/water.  
He said he again experienced mild heat exhaustion in 1981 and 
was treated with oral fluids/water.  The examiner noted that 
a review of service treatment records showed no specific 
history of treatment for heat stroke.  He further relayed 
that the Veteran was reporting various nonspecific problems 
that he felt were possibly related to effects of heat stroke, 
to include hypertension, history of hyperlipidemia and 
recurrent bronchitis.  

The examiner diagnosed the Veteran as having essential 
hypertension that was well controlled, hyperlipidemia, 
chronic allergic rhinitis with cough and recurrent 
intermittent bronchitis.  With respect to bronchitis, the 
examiner said it was most likely secondary to allergic 
rhinitis and second hand cigarette smoke from the Veteran's 
wife.  He said that intermittent bronchitis was not as likely 
as not residual effect of heat stroke.  He went on to relay 
the Veteran's report of status post heat stroke during 
military service, but reiterated that he could find no 
particular records relating to treatment.  He added he could 
find no significant residuals of heat stroke at that time.  
He further noted that since no records were available, he 
could not make any determination as to possible relationship 
of alleged heat stroke to military service without resorting 
to mere speculation.  

Discussion

The Veteran asserts that he was treated and hospitalized for 
heat stroke while in Panama in the summer of 1980, and was 
treated for mild heat exhaustion on two occasions thereafter 
at which time he was given fluids/water.  His service 
treatment records do not document complaints or findings 
related to heat stroke or heat exhaustion.  This includes the 
Veteran's September 1987 separation examination report and 
September 1987 Report of Medical History, both of which are 
devoid of findings or notations regarding heat stroke, heat 
exhaustion or residuals therefrom.  

Moreover, the postservice medical evidence is essentially 
devoid of treatment for heat stroke, heat exhaustion, or 
residuals therefrom with the exception of a November 1995 
private medical record showing that the Veteran was diagnosed 
as having reactive exhaustion condition, status post 
intervertebral disc operation, in June 1994 and July 1994.  

The Veteran testified at a Board video conference hearing in 
October 2003 that he believed his present diagnosis of 
chronic bronchitis was a residual of heat stroke.  His 
service treatment records are devoid of complaints or 
treatment for bronchitis and the first diagnosis of 
bronchitis is not noted until many years after service.  More 
specifically, there is a November 1995 private medical record 
diagnosing the Veteran as having acute laryngeal-bronchitis 
as early as February 1992.

Thus, it is clear from the facts in this case that the 
Veteran cannot prevail on his service connection claim under 
38 C.F.R. § 3.303(b) as there is no evidence of chronic 
residuals related to the purported treatment for heat stroke 
and heat exhaustion episodes in service.  As far as 
continuity of symptomatology, the Veteran has not claimed 
continuous symptomatology related to heat stroke and/or 
exhaustion in service nor is such symptomatology shown by the 
evidence of record.    

Moreover, even by assuming that the Veteran was treated for 
heat stroke and heat exhaustion in service, there is 
insufficient medical evidence to show that he currently has a 
present disability related to these inservice incidents.  
38 C.F.R. § 3.303(d); See also Hickson, supra.  Rather, the 
VA examiner in August 2007 opined that the Veteran's 
bronchitis was most likely secondary to his allergic rhinitis 
and second hand smoke from his wife and that intermittent 
bronchitis was "not as likely as not" a residual effect of 
heat stroke.  He added that he could find no significant 
residuals of heat stroke at that time.  He went on to state 
that since there were no available records of treatment for 
heat stroke in service, he could not make a determination as 
to a possible relationship of alleged heat stroke to military 
service without resorting to speculation.  

The Veteran's own belief of a relationship between 
postservice ailments, to include bronchitis, and service, 
without a supportive opinion from a physician, does not 
constitute the requisite medical evidence necessary to 
establish service connection.  This is because the Veteran is 
a layman and without medical training or expertise in this 
medical area, he is not competent to render a medical 
opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as the Veteran is not shown to have residuals from 
purported episodes of heat stroke/exhaustion during his 
period of service, his claim must be denied.  38 C.F.R. § 
3.303.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to this service connection issue.


ORDER

Entitlement to service connection for residual left palm and 
left retroauricular region scars, status post cyst removal, 
is granted.

Entitlement to service connection for claimed residuals of 
heat stroke is denied.


REMAND

Eye Disability

In December 1993, the Veteran filed a claim of entitlement to 
service connection for a bilateral eye injury in May 1982 
caused by acid in his eyes.  

As the Board noted in its prior remand of May 2004, the 
Veteran was entitled to an examination to determine whether 
he had a present eye disability related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This was 
deemed necessary, in part, due to the Veteran's service 
treatment records showing that he had been treated on several 
occasions for eye injuries.  These records include a March 
1981 entry reflecting the Veteran's complaint of pain in the 
right eye and his report that he had rubbed germicidal 
detergent in his eye.  Also, he was seen at a medical 
facility in December 1983 complaining of a swollen right eye 
for four days with no known injury.  He was assessed as 
having irritable eyes and was given Visine as needed.  A 
January 1984 report shows that the Veteran had been treated 
for right eye irritation due to splashing organic solvent 
into the right eye.  The diagnosis was that of mild chemical 
conjunctivitis with corneal erosion.  He was assessed at a 
followup visit the next day as having resolution of corneal 
erosion.

The Veteran was afforded a VA eye examination in April 2005 
and was assessed as having history of battery acid injury in 
both eyes, no signs of scarring of the conjunctiva or cornea.  
He was also assessed as having dry eye.  However, the 
examiner did not render an etiological opinion regarding a 
possible nexus between the Veteran's dry eye diagnosis and 
service.  This is especially essential when considering the 
Veteran's October 2003 hearing testimony that he had had dry 
eye syndrome (sicca syndrome) ever since service.  He also 
testified that a German doctor who examined him noted that he 
could tell that his eyes had been burned.  In the absence of 
an etiological opinion on this matter, the April 2005 
examination report must be deemed inadequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA provides an examination, it must be adequate 
or VA must notify the Veteran why one will not or cannot be 
provided).  

In August 2007, the Veteran underwent another VA examination 
for his eyes.  This examiner diagnosed the Veteran as having 
blepharitis and refractive error and stated that the Veteran 
did not suffer from an ocular disability.  He opined that it 
was unlikely that the Veteran's blepharitis was caused by or 
aggravated by his military service.  Unfortunately, the 
examiner did not include any rationale for his opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
articulated reasoning enables the Board to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion).  Thus, a 
medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in 
the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  Moreover, it is unclear from this report whether the 
Veteran presently has dry eye syndrome as was diagnosed by 
the April 2005 VA examiner.    

Based on the inadequacies of the examination reports outlined 
above, further medical development by way or an addendum 
medical opinion or new examination is warranted in order to 
make a fully informed decision in this matter.  38 U.S.C.A. 
§ 5107A(d).  

Also, the Veteran should be given the opportunity to provide 
any additional information and/or medical records relevant to 
his service connection claim for an eye disability.  38 
U.S.C.A. § 5103A(b).

Thoracic Spine Disability

At the Board video conference hearing in October 2003, the 
Veteran testified that the degenerative disc disease that he 
had in the lower part of his back had now come to the upper 
part of his back so he now had it throughout his whole back.  
He also testified that his thoracic spine problems had been 
consistent and continual since his separation from service.  

The Veteran's service treatment records include a July 1983 
service treatment record reflecting the Veteran's complaints 
of upper back and neck pain for three days.  The Veteran 
reported twisting his back while catching a softball.  He was 
found to have decreased range of motion of the neck with pain 
and was assessed as having muscular skeletal pain secondary 
to strain.  A chest x-ray report dated in September 1987 at 
separation shows moderate dextroscoliosis of the mid thoracic 
spine and an impression of scoliosis, otherwise normal.  The 
Veteran's September 1987 separation examination report notes 
dextroscoliosis - asymptomatic, thoracic spine.  

The postservice medical evidence includes a private x-ray 
report in September 1998 noting that findings of the thoracic 
column showed moderate degenerative changes, and a VA general 
examination report in August 2007 noting that the Veteran had 
no thoracic spine disability.  

In light of the conflicting medical evidence regarding 
whether the Veteran has a thoracic spine disability and, if 
so, whether it is related to service or to a service-
connected disability, namely the Veteran's service-connected 
cervical and lumbar spine disabilities, further medical 
development is necessary.  Accordingly, the Veteran should be 
afforded a new VA examination, to include undergoing thoracic 
spine x-rays if deemed warranted.  See 38 U.S.C.A. 
§ 5103A(d).   

Lastly, the Veteran should be given the opportunity to 
provide any additional information and/or medical records 
relevant to his service connection claim for intervertebral 
disc disease of the thoracic spine.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all medical providers, VA and 
non-VA, who have treated him for his 
eye and thoracic spine disability(ies) 
since service.  Copies of medical 
records from all identified providers 
should be obtained and incorporated 
into the claims file, if not presently 
on file.  If attempts to obtain these 
records are not successful, the Veteran 
should be informed of this and it 
should be documented in the claims 
file.

2.  Refer the claims folder, containing a 
copy of this remand, to the examiner who 
performed the August 2007 examination (if 
available) to obtain an addendum opinion 
regarding the rationale for his opinion 
that the Veteran's blepharitis is 
unlikely caused by or aggravated by his 
military service.  Also, in light of the 
April 2005 VA examination report 
diagnosing the Veteran as having dry eye, 
the examiner should be asked to opine as 
to whether the Veteran presently has this 
disability and, if so, whether it is at 
least as likely as not (a 50 percent 
probability or greater) related to 
service.  If the examiner cannot reach a 
conclusion without resorting to 
speculation, he or she should explain why 
a response would be speculative.

If the examiner who performed the August 
2007 examination finds that another 
examination is necessary or is 
unavailable to complete this addendum, 
the Veteran should be scheduled for a new 
examination.

The claims folder, containing a copy of 
this remand, must be made available to 
the examiner for review in conjunction 
with a new examination.  A complete 
rationale for all opinions should be 
provided.  If the examiner cannot reach a 
conclusion without resorting to 
speculation, he or she should explain why 
a response would be speculative.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
current severity of his claimed 
intervertebral disc disease of the 
thoracic spine.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should 
conduct a thorough examination of the 
Veteran's thoracic spine, including 
thoracic spine x-rays if deemed 
warranted, and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, 
the examiner must answer the following 
questions:

a) Is it at least as likely as not 
that any current thoracic spine 
disability, to specifically include 
intervertebral disc disease, had its 
onset in service or is causally 
related to any incident of service?

b) Is it at least as likely as not 
that any current thoracic spine 
disability is proximately due to, 
the result of, or aggravated by 
(permanently increased in severity 
beyond the natural progression) a 
service-connected disability, to 
specifically include the Veteran's 
service-connected cervical and 
lumbar spine disabilities?

A complete rationale is requested for 
any opinions provided.

If an opinion cannot be rendered 
without resorting to speculation, the 
examiner must explain why it would be 
speculative to respond.

4.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
residuals of injury to the eyes and for 
intervertebral disc disease of the 
thoracic spine.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


